727 N.W.2d 622 (2007)
Mark METRO, Robert F. Wardrop, II, Donald Turnwall, and Nancee L. Turnwall, Plaintiffs-Appellants,
v.
AMWAY ASIA PACIFIC LTD., New AAP Limited, Stephen A. Van Andel, Richard M. Devos, Jr., Douglas L. Devos, and Goldman Sachs & Company, Defendants-Appellees.
Docket No. 132318. COA No. 258902.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the July 20, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The conditional motion to include issue not raised in the application for leave to appeal is DENIED as moot.